                                    Case 19-26193-LMI                  Doc     Filed 03/13/20        Page 1 of 6
 Fill in this information to identify the case:
 Debtor 1    Jazmina Davila
             aka Jasmina Davila
             aka Jasmina J Davila
             aka Yasmina Davila
             aka Jasmine Davila

 Debtor 2

 (Spouse, if filing)

 United States Bankruptcy Court for the SOUTHERN District of FLORIDA

 Case number 19-26193-LMI


Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                           12/16

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you
assert are recoverable against the debtor or against the debtor's principal residence.
File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.
Name of creditor: DEUTSCHE BANK NATIONAL TRUST                                Court claim no. (if known): 1-1
COMPANY, AS TRUSTEE FOR SOUNDVIEW HOME LOAN
TRUST 2008-1, ASSET-BACKED CERTIFICATES, SERIES
2008-1

Last 4 digits of any number you use to
identify the debtor’s account: 1900

Does this notice supplement a prior notice of postpetition
fees, expenses, and charges?
■ No
□ Yes. Date of the last notice:

 Part 1:       Itemize Postpetition Fees, Expenses, and Charges
 Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any escrow
 account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously approved an amount,
 indicate that approval in parentheses after the date the amount was incurred.

            Description                                                                             Date Incurred               Amount

 1          Late Charges                                                                                            (1)            $0.00

 2          Non-sufficient funds (NSF) fees                                                                         (2)            $0.00

 3          Attorneys fees                                                                                          (3)            $0.00

 4          Filing fee and court costs                                                                              (4)            $0.00

 5          Bankruptcy/Proof of claim fees                                                            01/21/2020    (5)          $700.00

 6          Appraisal/Broker's Price opinion fees                                                                   (6)            $0.00

 7          Property inspection fees                                                                                (7)            $0.00

 8          Tax Advances (non-escrow)                                                                               (8)            $0.00

 9          Insurance advances (non-escrow)                                                                         (9)            $0.00

 10         Property preservation expenses                                                                          (10)           $0.00

 11         Other. Specify: Plan Review Fee                                                           12/16/2019    (11)         $150.00

 12         Other. Specify: Plan Objection Fee                                                        12/20/2019    (12)         $500.00

 13         Other. Specify: POC 410A Fee                                                              01/21/2020    (13)         $250.00

 14         Other. Specify:                                                                                         (14)           $0.00

 The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.

 See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.

Official Form 410S2                               Notice of Postpetition Mortgage Fees, Expenses, and Charges                           page 1
Case 19-26193-LMI   Doc   Filed 03/13/20   Page 2 of 6
                         Case 19-26193-LMI           Doc       Filed 03/13/20        Page 3 of 6
                                            CERTIFICATE OF SERVICE
               I HEREBY CERTIFY that on ____________________________________________________________,
                                         March 13, 2020
I electronically filed the foregoing with the Clerk of Court using the CM/ECF system, and a true and correct copy has
been served via CM/ECF or United States Mail to the following parties:
ROBERT SANCHEZ, ESQ
355 W 49 ST.
HIALEAH, FL 33012

NANCY K. NEIDICH
POB 279806
MIRAMAR, FL 33027

OFFICE OF THE US TRUSTEE
51 S.W. 1ST AVE.
SUITE 1204
MIAMI, FL 33130

JAZMINA DAVILA
1176 W 37TH TERRACE
HIALEAH, FL 33012-4138




                                                                           Robertson, Anschutz & Schneid, P.L.
                                                                           Authorized Agent for Secured Creditor
                                                                           6409 Congress Ave., Suite 100
                                                                           Boca Raton, FL 33487
                                                                           Telephone: 470-321-7112
                                                                           Facsimile: 561-997-6909

                                                                           By: _________________________
                                                                                /s/ Sophia Watkins
                                                                                 Sophia Watkins
                                                                                 swatkins@rascrane.com




Official Form 410S2               Notice of Postpetition Mortgage Fees, Expenses, and Charges                      page 3
Case 19-26193-LMI   Doc   Filed 03/13/20   Page 4 of 6
Case 19-26193-LMI   Doc   Filed 03/13/20   Page 5 of 6
Case 19-26193-LMI   Doc   Filed 03/13/20   Page 6 of 6
